Citation Nr: 1510165	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1976 to October 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO denied service connection for residuals of a neck injury.  

In November 2012, the Board remanded this matter for further development, to include a VA examination with an opinion.  The requested development has been accomplished and complies with the directives of the Board remand.  


FINDING OF FACT

1.  Symptoms of a cervical spine disorder were not chronic in service. 

2.  Symptoms of a cervical spine disorder were not continuous since service. 

3.  Degenerative joint disease of the cervical spine did not manifest in service or to a compensable degree within one year of service separation.

4.  The currently diagnosed cervical spine disorder is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issues of service connection for a cervical spine disorder, the RO, in a July 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, a VA examination report and opinion, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  As part of the directives of the Board remand, the Veteran was requested to supply a written authorization to obtain treatment records from Kaiser Permanente and has not done so.

The Veteran was afforded a VA examination in January 2013, with the examiner rendering an opinion as to whether the Veteran's current cervical spine disorder was related to his period of service.  The Board finds that the VA examination of record is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, documents and considers the Veteran's complaints and symptoms, and includes adequate opinion with respect to the diagnosis of the Veteran's claimed disability and its relationship to service.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran was also afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he is entitled to service connection for a cervical spine disorder due to injuries he received from carrying heavy chains across his shoulders or from injuries received while working on pylons during his service in the U.S. Navy.  The Veteran contends that repeated minor injuries caused by his work aboard and around ships led to his current cervical spine disability.

The Veteran's service treatment records (STRs) contain one reference to spine complaints.  In December 1979, the Veteran was treated for back pain.  The examiner noted that the Veteran had decreased flexion range of motion, spinal tenderness, and muscle pain.  A diagnosis of lumbosacral spine strain was rendered at that time.  The Veteran's STRs are silent for a diagnosis of, or reference to, a cervical spine disability.  At the time of an August 1979 physical examination, there were no complaints or findings of cervical spine problems.  At the time of the Veteran's August 1980 service separation examination, normal findings were reported for the spine and upper extremities.  At the time of an April 1984 Reserve physical examination, performed more than three years following the Veteran's separation from active service, normal findings were reported the spine and upper extremities.  On a report of medical history filled out at that time, the Veteran checked the "no" boxes when asked if he had or had ever had arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; recurrent back pain; or a painful trick shoulder or elbow.  In the notes section of the report, it was indicated that the Veteran had no significant medical history.  The Veteran also reported that he was in good health with no medications or illnesses.  

Post-service treatment records make no reference to any cervical spine problems until many years following service.  During a December 2006 neurosurgery consultation, the Veteran indicated that he also underwent surgical spine fusion surgery in 1991 at Kaiser Permanente Woodland Hills Medical Center.  The Veteran underwent an anterior cervical discectomy in March 2007.  

the Veteran was afforded a VA examination in Janaury 2013.  The Veteran was diagnosed as having cervical strain with intervertebral disc syndrome; bilateral medial and ulnar nerve; status post C3-4, C4-5, and C5-6 fusion surgery, with residual hardware and scar; mild levocurvature; and straightening degenerative joint and disc disease C6-7 with bilateral neuroforaminal encroachment.  The examiner noted that the Veteran reported that the above condition had begun in the late 1970's during service in the Navy and had worsened since that time.  Following examination of the Veteran and thorough review of the claims folder, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that there was no evidence in the medical records provided of the Veteran being assessed for his cervical spine during active military service.  Furthermore, there was no mention of a cervical spine condition on the Veteran's service separation examination conducted in August 1980.  Therefore, it was his opinion that the cervical spine condition was less likely than not related to military service.  The examiner indicated that the February and March 2007 records were clearly several years after service.  The examiner further noted that the medical record from February 2007 stated that the Veteran had a cervical fusion at the age of 37 in 1993, well after military service.  The examiner stated that there was no evidence in the medical record provided of the Veteran being assessed for cervical spine pathology during military service.  The examiner commented that since he did not examine the Veteran in the past, he could not comment on the etiology of cervical spine issues aside that they did not stem from the military (no documented progress notes, assessments or diagnoses during active military, without resorting to mere speculation.  The Board finds that the opinion adequately addresses the question of whether the claimed cervical spine disability had its onset in service or is related to service and a fair reading of the entire opinion is that the examiner concluded the it is less likely than not that the claimed cervical spine disability was incurred in or caused by service and provided a rationale for that conclusion.  

The Board finds that the weight of the evidence is against the conclusion that the Veteran's cervical spine disorder, including arthritis, had its onset in service or the one year presumptive period following service.  While the Veteran reports that his cervical spine disorder had its onset in service, there is no record of any injury or cervical spine complaints in the service treatment records.  The August 1980 service separation examination showed normal findings for the spine and upper extremities.  Furthermore, as noted above, normal findings for the spine and upper extremities were reported at the time of the April 1984 reserve examination, with the Veteran reporting no cervical spine problems on a report of medical history filled out at that time.  Post-service treatment records confirm that the Veteran did not have cervical surgery until at least 1991, more than 10 years following his separation from service; therefore, the evidence does not reflect an in-service cervical spine disorder or evidence of arthritis within the one year period following service.  

As to the Veteran's reports that he has had cervical spine problems ever since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having cervical spine problems at the time of his separation from service, with normal finding being reported for the spine and upper extremities on examination.  Moreover, the Veteran, on an April 1984 report of medical history, did not report having any cervical spine problems and specifically indicated that he did not have nor had he ever had arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; recurrent back pain; or a painful trick shoulder or elbow; with normal findings being reported for the spine and upper extremities on an April 1984 examination.  This contemporaneous evidence outweighs and is more probative than his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed cervical spine disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of cervical spine symptoms since service are not credible.

The Veteran himself has related his cervical spine disorders, to include degenerative joint disease, to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of the claimed cervical spine disability, to include degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  Lay statements on the question of relating the current degenerative joint disease or any other cervical spine disorder to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing such as x-ray examination and require knowledge of the complexities of the musculoskeletal system and the various causes of degenerative joint and disc disease that the Veteran is not competent to address.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current cervical spine disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  In contrast, the Board obtained a VA opinion as to the nature of the Veteran's current cervical spine disorder and its relationship, if any, to his period of service.  The January 2013 VA examiner's opinion specifically stated that the Veteran's current cervical spine disorder was less likely than not related to his period of service.  The Board finds that this opinion has the most probative weight.  The examiner provided specific detail in support of his opinion, to include his citing to post-service treatment records.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record and outweighs the lay assertions of the Veteran.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a cervical spine disorder on both a direct and presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


